DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on June 6, 2022. Claims 1-3, 5-11 are pending.  Claims 1, 2, 5, 8, 9 and 10 are amended. Claim 4 is cancelled. Claim 11 is newly added. 

Response to Arguments
Referring to the objection to the specification for failing to provide proper antecedent basis for the claimed subject matter, Applicant’s amendments to the claims are acknowledged. As such, the objection to the specification is withdrawn.
Referring to the 35 USC 112(b) rejections, Applicant’s amendments are acknowledged, however only partially obviate the 35 USC 112(b) issues. The dependent claims have not been amended to correct the corresponding deficiencies stated in the prior Office action. Furthermore, Applicant’s amendments now raise new indefiniteness issues. As such, the 35 USC 112(b) rejection is maintained for the claims.
Referring to the 35 USC 112(f) interpretation of claims 8-10, Applicant’s amendments to the claims are acknowledged. As such, the 35 USC 112(f) interpretation has been withdrawn. However, Applicant’s amendments to the claims now raise new issues as further addressed below.
Referring to the 35 USC 101 rejection of the aforenoted claims, Applicant’s amendments fail to overcome the prior noted 101 deficiencies. As such, the 35 USC 101 rejections of the claims is maintained. 
Applicant’s arguments and amendments, with respect to claims 1-3 and 5-11 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of the aforenoted claims have been withdrawn. 

Information Disclosure Statement
The listing of references in the specification (see para 14, 22, 24 and 25 of the instant specification as published) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the terms ‘of a’ are redundantly recited in line 23.  Deletion of the redundant terms are required. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites ‘a device for processing data in an object database system, the device having recorded therein the steps of the method of claim 1..”, however it is unclear how the steps of a method can be recorded on a device. Furthermore, the specification does not provide any definitive support of an embodiment with a device having recorded thereon steps of the method, as claimed. Paragraph 2 of the Publication of the instant specification mentions a device for processing data in an object database system according to the preamble of claim 8, however there is no further description or definition of how this device is implemented. Furthermore, the instant specification does not provide a written description of a computer readable medium containing the instructions of the method. As such, the specification does not adequately provide support for a computer system device or a computer readable medium device.  
Claims 9-10 depend from claim 8 and are also rejected by virtue of their dependencies. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the execution of the process” in claim 1, line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “setting a start date of an object” and “setting an end state of the object” in lines 10-12, however it  is unclear as to which of the plurality of objects previously recited in the claim is being referenced by the term “an/the object”. For purposes of examination, Examiner will assume that the object being referenced is “a business object”.
Claim 1 recites the limitations “defining relationships between the objects” in line 13, however it  is unclear as to which of the plurality of objects previously recited in the claim is being referenced by the term “the objects”. For purposes of examination, Examiner will assume that the object being referenced is “a business object”.
Claim 1 recites the limitation “the stored business objects” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 5-7 and 9 recite the term ‘and/or’ pertaining to the limitations “fragmented object/s”, “the structural relationships” and “the process steps”, which includes a broad recitation ‘or’, and the claims also recite ‘and’ which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims. For purposes of examination, Examiner will assume that the limitation reads ‘or’ for each of the instances of ‘and/or’ recited in the claims. 
Claims 2 and 7 recite the limitations “the object”, however it  is unclear as to which of the plurality of objects previously recited in the claims or in the claims from which they depend is being referenced by the term “the object/s”. For purposes of examination, Examiner will assume that the object being referenced is “the business object/s”.
Claim 6 recites the limitation “the database management system”.  There is insufficient antecedent basis for this limitation in the claim.
Referring to claim 8, the claim recites “a device for processing data in an object database system, the device having recorded therein the steps of the method of claim 1..”. However, it is unclear as to how Applicant is interpreting the term ‘device’- specifically it is unclear as to whether the device is intended to be computing device or a storage device. The claim recites that the device has the steps of the method recorded therein, however it is unclear how the steps of a method can be recorded on a device. Furthermore, the specification does not provide any definitive support of an embodiment with a device having recorded thereon steps of the method, as claimed. Paragraph 2 of the Publication of the instant specification mentions a device for processing data in an object database system according to the preamble of claim 8, however there is no further description or definition of how this device is implemented. As such, the specification does not adequately provide support for a computer system or device from the perspective of a computing system device. 

All claims depending from the aforenoted claims inherit the aforenoted deficiencies and are therefore rejected. 
Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites creating a plurality of business objects, classifying each business object as a data object or a process object, fragmenting each business object into a fragmented object having an object structure, wherein each process object comprises at least one service semantic object, which represents a calling service, and at least one process step object, which in turn includes a start state, a service to be executed and an end state, wherein the execution of the process provides for: requesting a service to be called in the service semantics object, setting a start state of an object and/or a fragmented object, executing the service, setting an end state of the object and/or of the fragmented object after completion of the service, defining relationships between the objects and/or the fragmented objects in order to form structural relationships, linking the stored business objects and fragmented objects to other business objects or to other fragmented objects via relationships to one another, wherein the process objects are created as an assignment of services or actions to objects according to a sentence structure in order to form process steps, storing at least one of the business objects, the fragmented objects, the structural relationships, and the process steps in a data memory at one location or in a data memory of a database arranged so as to be distributed over a plurality of locations, and executing a process object by initiating the associated start state of a process step object.

The functions of: creating a plurality of business objects, classifying each business object as a data object or a process object, fragmenting each business object into a fragmented object having an object structure, wherein each process object comprises at least one service semantic object, which represents a calling service, and at least one process step object, which in turn includes a start state, a service to be executed and an end state, wherein the execution of the process provides for: requesting a service to be called in the service semantics object, setting a start state of an object and/or a fragmented object, executing the service, setting an end state of the object and/or of the fragmented object after completion of the service, defining relationships between the objects and/or the fragmented objects in order to form structural relationships, linking the stored business objects and fragmented objects to other business objects or to other fragmented objects via relationships to one another, wherein the process objects are created as an assignment of services or actions to objects according to a sentence structure in order to form process steps, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a data memory of a database” nothing in the claim limitations precludes the steps from practically being performed in the mind. For example, but for the “data memory of a database” language, creating and classifying each of a plurality of business objects as a data or process object, in the context of this claim encompasses the user mentally creating a business object, and mentally or on paper assigning a specific classification to the business object on paper. Similarly, fragmenting of the object into the claimed structure can be achieved in the mind or on paper, as well as defining relationships between the objects and fragmented objects, linking the objects to one another via relationships defined on paper, and assigning process objects to services or actions according to the sentence structure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the [[“Mental Processes”]] grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “an object database system” and storing the objects or structural relationships in a data memory or in a data memory of a database. The data memory is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Furthermore, claim 1 recites the additional limitation of executing a process object by initiating the associated start state of a process step object. The executing step is recited at a high level of generality (i.e. as a general means of executing a process object data structure with an associated defined start state attribute) and amounts to insignificant extra-solution activity.
The combination of this additional step is no more than mere instructions to apply the exception using generic computer components (i.e. an object database system or data memory of a database). Accordingly, even in combination, the additional step does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the object database system is a generic computer system which performs the execution step. Furthermore, this function is similar to those found by the courts to be well-understood, routine, and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory) and O/P Techs. (determining an estimated outcome and setting a price). As such, the executing a process object step is well understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 2 recites the same abstract idea of "mental process". Claim 2 furthermore recites that a plurality of the fragmented objects or the objects are combined in clusters and wherein each cluster is stored modularly independent of other clusters in a fragmented manner, which is considered insignificant extra solution activity similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). It therefore does not amount to significantly more than the judicial exception. Claim 2 is therefore not patent eligible.
Claim 3 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 3 recites the same abstract idea of "mental process". Claim 3 furthermore recites that the fragmented objects are formed either exclusively by key objects or by value objects, wherein the key object forms a reference to the value object, which is a mental step that can be performed in the human mind and is considered insignificant extra solution activity. It therefore does not amount to significantly more than the judicial exception. Claim 3 is therefore not patent eligible.
Claim 5 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 5 recites the same abstract idea of "mental process". Claim 5 furthermore recites that the structural relationships and/or the process steps are defined by natural-language sentences, which is a mental step that can be performed in the human mind and is considered insignificant extra solution activity. It therefore does not amount to significantly more than the judicial exception. Claim 5 is therefore not patent eligible.
Claim 6 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 6 recites the same abstract idea of "mental process". Claim 6 furthermore recites that the database management system of the object database itself is realized by objects and/or fragmented objects in the database, wherein the functionality of the database management system is realized via the methods thereof, which is merely implementing the abstract idea using a generic computer component (i.e. the database management system) and is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using the generic computer component. It therefore does not amount to significantly more than the judicial exception. Claim 6 is therefore not patent eligible.
Claim 7 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 7 recites the same abstract idea of "mental process". Claim 7 furthermore recites that that the object and/or fragmented object with its attributes and methods defines, handles, expands and stores structural relationships of objects or of the fragmented objects to one another and creates the objects or fragmented objects in the object database, which is merely implementing the abstract idea using a generic computer component (i.e. the object database system) and is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using the generic computer component. Furthermore, the storing of the objects or fragmented objects in the object database is considered insignificant extra solution activity similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). It therefore does not amount to significantly more than the judicial exception. Claim 7 is therefore not patent eligible.
Claim 8 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 8 recites the same abstract idea of "mental process". Claim 8 furthermore recites that the method of claim 1 is recorded on a device for processing in an object database system, which is merely implementing the abstract idea using  generic computer components (i.e. the device, the object database system) and is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using the generic computer components. It therefore does not amount to significantly more than the judicial exception. Claim 8 is therefore not patent eligible.
Claim 9 depends from claim 8 and thus includes all the limitations of claim 8, therefore claim 9 recites the same abstract idea of "mental process". Claim 9 furthermore recites that the process steps and/or the structural relationships are each stored in a separate object, which is considered insignificant extra solution activity similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). It therefore does not amount to significantly more than the judicial exception. Claim 9 is therefore not patent eligible.
Claim 10 depends from claim 8 and thus includes all the limitations of claim 8, therefore claim 10 recites the same abstract idea of "mental process". Claim 10 furthermore recites that the structural relationships are stored in a structure semantics object and the process steps are stored in a service semantics object, which is considered insignificant extra solution activity similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). It therefore does not amount to significantly more than the judicial exception. Claim 10 is therefore not patent eligible.
Claim 11 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 11 recites the same abstract idea of "mental process". Claim 11 furthermore recites that the structural relationships are stored in a structure semantics object and the process steps are stored in a service semantics object, which is considered insignificant extra solution activity similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). It therefore does not amount to significantly more than the judicial exception. Claim 11 is therefore not patent eligible.
Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because it is unclear as what the claimed ‘device’ is intended to be- specifically it is unclear as to whether the device is intended to be computing device or a storage device. The claim recites that the device has the steps of the method recorded therein, however it is unclear how the steps of a method can be recorded on a device. Furthermore, the specification does not provide any definitive support of an embodiment with a device having recorded thereon steps of the method, as claimed. 

Paragraph 2 of the Publication of the instant specification mentions a device for processing data in an object database system according to the preamble of claim 8, however there is no further description or definition of how this device is implemented. Furthermore, the instant specification does not provide a written description of a computer readable medium containing the instructions of the method. As such, the claims are not patent eligible for failing to fall within one of the four statutory categories of patent eligible subject matter.
Referring to claims 9 and 10, the claims depend from claim 8 and therefore also recite the device of claim 8. As such, claims 9 and 10 are also not patent eligible because they do not recite one of the four statutory categories of patent eligible subject matter.


Novel and Non-obvious Subject Matter
Claims 1-3 and 5-11 contain novel and non-obvious subject matter.
The following is a statement describing the aforementioned subject matter:  
Referring to claim 1, as amended, the recitation of the creating a plurality of business objects, classifying each business object as a data object or a process object, at least one process step object, which in turn includes a start state, a service to be executed and an end state, wherein the execution of the process provides for: requesting a service to be called in the service semantics object, setting a start state of an object and/or a fragmented object, executing the service, setting an end state of the object and/or of the fragmented object after completion of the service, and executing a process object by initiating the associated start state of a of a process step object, in addition to all claimed limitations, as recited in the claim, which is not taught by the prior art. 

The closest prior art Bogl (US 2010/0083215) discloses automatic extraction of process goals from a semantically annotated structured process model comprising model elements names by natural language expressions and annotated with semantic linkages to a reference process ontology including splitting the process model with at least one end event into multiple partial process models for each event of the initial process model and annotating each of the partial process model elements with a process goal extracted from the model element, in order to generate a hierarchical process goal tree for each annotated partial process model [abstract; Fig 10 and specification]. Bogl also discloses performing tasks (functions) on process objects, wherein each function transforms a process object from an initial state to a resulting state captured by events that represent passive elements [para 15, 304, Fig 13]. However, Bogl does not specifically store both a start and end state for each process object as claimed (see Fig 13, wherein ‘isStatefor’ is identified, signifying one state attribute, nor does Bogl specify that the end state is set after the completion of the task or goal. Furthermore, Bogl does not teach creating a plurality of business objects, classifying each business object as a data object or a process object, or executing a process object by initiating the associated start state of a of a process step object,  as claimed. 
Claims 2, 3, and 5-11 depending from claim 1 are also novel and non-obvious by virtue of their dependencies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167